Citation Nr: 0523179	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision of August 1986 that declined to 
evaluate the veteran's post-traumatic stress disorder (PTSD) 
as 100 percent disabling.

2.  Entitlement to an effective date earlier than January 9, 
1995 for a rating higher than 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) following decisions of the Honolulu, Hawaii, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
finding, in effect, that an effective date for the award of a 
100 percent rating for PTSD, earlier than January 9, 1995, 
was not warranted.

In this regard, the record reflects that the Board granted 
entitlement to a rating of 100 percent for PTSD in a May 1999 
decision.  The RO then implemented this grant, effective 
January 9, 1995, the date of claim for increase.  Received in 
February 2001 was the veteran's claim of clear and 
unmistakable error in the rating decision of August 1986, 
which granted service connection for PTSD and assigned a 10 
percent rating, effective February 24, 1986, the date of the 
initial claim for service connection.  The RO addressed this 
issue in a rating decision of August 2002, to which the 
veteran filed a timely notice of disagreement.  He elected to 
pursue his appeal through the Post-Decision Review Process.  
The Decision Review Officer (DRO) issued a decision in May 
2004 that found clear and unmistakable error in the 
evaluation of PTSD in rating decisions dated August 1986 and 
July 1988 and increased the evaluation for this disorder from 
10 percent to 70 percent disabling, effective February 24, 
1986.  The evaluation of 100 percent from January 9, 1995 was 
continued.  

In this regard, the Board notes that although the May 2004 
DRO decision and the statement of the case (SOC) addressed 
the issue of whether there had been clear and unmistakable 
error in the July 1988 rating decision, which confirmed and 
continued  the rating of 10 percent, following review 
examination, the veteran has not filed a notice of 
disagreement or a substantive appeal on this issue.  The 
Board is therefore without jurisdiction to address this 
matter.  See 38 C.F.R. §§  20.200, 20.201, 20.202 (2004).  
The Board will consider the question of clear and 
unmistakable error in the August 1986 decision.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the regional office.  At 
that time, the veteran presented testimony essentially on the 
issue of entitlement to a rating higher than 70 percent (that 
is, a 100 percent rating) during the period from February 
1986 to January 1995.  This matter will be further addressed 
in the REMAND portion of this decision and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO granted service 
connection for PTSD and evaluated this condition as 10 
percent disabling, effective February 24, 1986; the same 
month the veteran was provided notice of the decision and of 
his appellate rights; the veteran did not appeal this 
determination.

2.  The correct facts relating to the veteran's PTSD, as they 
were known at the time of the August 1986 rating decision, 
were before the RO, and the statutory or regulatory 
provisions extant at the time were correctly applied in not 
evaluating the veteran's condition as 100 percent disabling.

3.  There was a tenable basis for the RO's August 1986 
determination not to evaluate the veteran's PTSD as 100 
percent disabling; the decision became final based on the 
evidence of record.




CONCLUSION OF LAW

The August 1986 rating decision, in declining to evaluate the 
veteran's PTSD as 100 percent disabling, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2004); 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16(c), 4.126, 4.130, 4.132 (1986), Diagnostic 
Code 9411 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to CUE claims.  See Sorakubo v. Principi, 16 
Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc).


II.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision dated in August 1986 that declined to 
evaluate the veteran's post-traumatic stress disorder (PTSD) 
as 100 percent disabling.

A.  Legal Criteria.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.  
In so doing, the Board points out that the only evidence 
which will be considered is that which was before the RO at 
the time of the August 1986 decision.

In this case, the veteran challenges, as clear and 
unmistakable error, the RO's decision in August 1986 not to 
grant a 100 percent evaluation for his service connected 
PTSD.  

Disability evaluations in 1986, as now, were determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is to be assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is to be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1.  

Here, the veteran's claim for service connection for PTSD was 
received by VA in February 1986.  Effective February 3, 1988, 
VA revised the criteria for evaluating psychiatric 
disabilities.  53 Fed. Reg. 23 (1988).  Such revisions, and 
the revisions that took effect on November 7, 1996 are not 
applicable to the consideration of CUE.  

The criteria under Diagnostic Code 9411 for PTSD, which was 
in effect prior to February 3, 1988, provided that a 
noncompensable evaluation is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where the symptoms are less than for the 30 percent 
evaluation but with emotional tension or other evidence of 
anxiety productive of moderate social and industrial 
impairment.  A 30 percent evaluation is warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
severe industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships be seriously impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is pronounced impairment of the ability to obtain 
or retain employment.  Further, a 100 percent evaluation 
requires that the attitudes of all contacts, except the most 
intimate, be so adversely affected as to result in virtual 
isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as phantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.

B. Analysis

After a careful review of the record before the RO in August 
1986, the Board concludes that that there was a tenable basis 
for the RO's decision not to evaluate the veteran's service-
connected PTSD as 100 percent disabling.  In reaching this 
determination, the Board finds that the correct facts as they 
were known at the time were before the adjudicator and the 
statutory or regulatory provisions extant at the time were 
correctly applied.

The evidence before the Board in August 1986 consisted of the 
veteran's service medical records, service personnel records, 
a social survey requested by VA, a VA examination dated in 
March 1986, and statements submitted by the veteran.  These 
records indicate that in August 1986 the veteran suffered 
from symptoms of PTSD, including nightmares, flashbacks, 
hypervigilance and social alienation.  He also had a poor job 
history, marital difficulties, depression, a history of 
substance abuse and suicidal ideation.  At the time, the 
veteran was married and employed, was noted to be interested 
in putting his life together and was exploring the 
possibility of going back to school under vocational 
rehabilitation.  The record also indicates that the veteran 
had not abused drugs in many years and that he was also 
seeing a private physician who was noted to be helping him 
with his condition.  During the VA examination, the examiner 
found that the veteran's speech was coherent, and goal 
oriented and that there was no evidence of memory disorder or 
thought disorder such as delusions or hallucinations.  
Cognitive functioning was not impaired and he seemed to be of 
average intelligence.

Based on the foregoing, the Board cannot conclude that no 
reasonable mind could differ with the RO's determination in 
August 1986 not to evaluate the veteran's PTSD as 100 percent 
disabling.  Under the criteria in effect in 1986, a 100 
percent evaluation required that the attitudes of all 
contacts, except the most intimate, be so adversely affected 
as to result in virtual isolation in the community and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as phantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must also be 
demonstrably unable to obtain or retain employment.

In contrast, the facts before the RO in August 1986 indicate 
that the veteran was employed and had been employed, albeit 
with some breaks and difficulties, since service.  In 
addition, the record indicates that the veteran sought 
vocational rehabilitation, with some success, and that the 
veteran was in counseling with a private physician for his 
condition.  Although he experienced symptoms such as 
nightmares, flashbacks, impaired sleep, anger, 
hyperalertness, he was described as being soft spoken, 
oriented, and pleasant.  The 1986 VA examiner also found that 
the veteran was coherent and goal oriented, and that there 
was no evidence of memory disorder or thought disorder such 
as delusions or hallucinations.  Cognitive functioning was 
not impaired and he seemed to be of average intelligence.  
His symptoms were not described as being totally 
incapacitating, nor was there evidence of virtual isolation 
in the community.  On these facts, the RO's determination 
that a 100 percent evaluation was not warranted was tenable.  
There was no clear and unmistakable error in this case.


ORDER

The August 1986 rating decision was not clearly and 
unmistakably erroneous in declining to grant a 100 percent 
evaluation for PTSD.


REMAND

In addition to his claim of clear and unmistakable error in 
the August 1986 decision, the veteran has also claimed 
entitlement to an effective date earlier than January 9, 1995 
for the award of a 100 percent rating for PTSD.  The Board's 
finding that there was no clear and unmistakable error in the 
August 1986 decision, which is binding on the RO, has the 
effect of precluding the assignment of a 100 percent rating 
for the period preceding the August 7, 1986 rating decision.  
For the period after that date, and extending until January 
1995, consideration can be given to the claim of an earlier 
effective date for the award of the 100 percent rating or, 
put another way, to a rating higher than 70 percent.  To do 
so, however, there must be evidence that the veteran had 
filed a claim for increased evaluation earlier than January 
9, 1995, or that another basis for granting an earlier 
effective date exists.  The fact that CUE was found in the 
evaluation assigned by the August 1986 rating decision does 
not negate this requirement.  

Moreover, prior to considering such claim, the Board must 
ensure that proper VCAA notice and assistance has been given 
to the veteran, and that he has been afforded a statement of 
the case which ensures due process of law.  Following a 
review of the claims file, the Board finds that neither 
requirement has been fulfilled.  

The record in this case also indicates that the veteran is in 
receipt of disability benefits from the Social Security 
Administration.  In his testimony before the Board in April 
2005, the veteran stated that he began receiving these 
benefits sometime in 1995 and that this benefit was awarded, 
at least in part, for his PTSD.  The documents and medical 
records related to this award, however, have not been 
associated with the veteran's claims file.  Upon remand 
therefore, the Board finds that the RO should make all 
necessary attempts to obtain these records.  38 C.F.R. 
§ 3.159 (2004).  In this regard Board notes that, when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must "make as many requests as are 
necessary to obtain relevant records."  38 C.F.R. 
§ 3.159(c)(2).  In addition, "VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
Id.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claim of entitlement to an 
effective date earlier than January 9, 
1995 for a 100 percent evaluation for his 
service-connected PTSD.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the appellant should be informed in 
writing. 

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims file 
that treated him between February 1986 
and January 1995 for PTSD.  The RO should 
also request that the veteran identify or 
provide any additional information that 
may tend to show that the veteran should 
have been evaluated as 100 disabled 
during this period.  Finally, the RO 
should request that the veteran provide 
any information or evidence regarding any 
claim that he may have filed with the RO 
between February 1986 and January 1995, 
formal or informal, regarding a claim of 
entitlement to an earlier effective date 
for the 100 percent evaluation for his 
service-connected PTSD.    The aid of the 
veteran in securing any requested 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

4.  After completion of the foregoing, 
the RO should review this claim.  The RO 
must provide adequate reasons and bases 
for its determination, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  Finally, the RO should furnish the 
veteran a Statement of the Case, to 
include notification of the requirements 
regarding claims, to include in 
accordance with 38 C.F.R. § 3.151, 3.155 
and 3.157; and the requirements regarding 
effective dates, to include in accordance 
with 38 C.F.R. § 3.400. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


